Title: To Thomas Jefferson from John Banister, Jr., 16 September 1786
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
Nantes Septr. 16th. 1786

I received yours of the 7th. inst. yesterday inclosing me some very satisfactory letters from America. Since I last wrote you I have felt the effects of this months unhealthiness which has been ever formidable to me; at present I am better, but fear I shall not be able to arrive in Paris before you leave it. Nevertheless on your return hope to be there. I mean to take l’Orient, Brest, Cherbourg, Havre and Rouen in my rout and should be much obliged to you for any letters you may think proper to favor me with for these places. A passport also would I think be serviceable. After seeing what is curious in Paris I shall set out for Italy immediately my Father seeming as desirous as myself that I should visit that country. Traveling leisurely is rather serviceable to me than otherwise. I am with the sincerest acknowlegement for your friendly offers Dear Sir your obliged friend and Servt.,

Jno. Banister Junr.

